DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020 has been entered.
Currently, claims 1, 3-7 and 9-15 are pending with claims 2 and 8 cancelled, and claims 1, 7, 9, 10 and 13-15 amended. Applicant’s amendments to the claims has obviated the previously-filed objections to the Drawings as well as the rejections to the claims under 35 U.S.C. 112(a) for failing to comply with the written description requirement. The following is a complete response to the December 14, 2020 communication
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, including at least priority Application Nos. 11/381,783; 11/356,706; 11/280,604; 11/105,527; 11/105,490; 11/105,524; and 10/087,856 each fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  Specifically, the prior-filed applications fail to provide support for the limitation in claim 1 of the inserting at an angle ranging between about 45 degrees to about 135 degrees relative to the face of a foramen. 
In light of this lack of support of the limitations in the prior-filed applications from which the instant application is claiming priority, the priority date for the instant application will be July 3rd, 2006, this being the date that such subject matter was included in parent application US Appt. No. 11/428,458.
Claim Objections
Claims 1, 7, 9, 10 and 13-15 are objected to because of the following informalities:  each claim has been amended to include the language of “each of the plurality probes” therein. This should be corrected to read as “each of the plurality of probes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5 and 9-13 are rejected under 35 U.S.C. 103(a) as obvious over Cohen et al ("Lateral Branch Blocks as a Treatment for Sacroiliac Joint Pain: A Pilot Study") in view of Ferrante et al ("Radiofrequency Sacroiliac Joint Denervation for Sacroiliac Syndrome").
Regarding claim 1, Cohen discloses a method of treating at least one target site in a sacroiliac region of a patient's body by delivering energy, the sacroiliac region including a sacrum having a posterior surface and a plurality of foramina extending therethrough, and a sacral neural crescent adjacent the foramina (see figure 1 of Cohen displaying this structure of the body) comprising the steps of inserting a plurality of probes into the sacroiliac region of a patient's body (see figure 1 which depicts the insertion of three probes), positioning each of the plurality of  probes with respect to a face of one or the foramina at an angle (due to the insertion of the probes as in figure 1 with an angular relationship to an arbitrary perpendicular line relative 
Cohen further discloses that the one or more probes are inserted so that the energy is delivered to at least one of 2 o'clock, 4 o'clock and 6 o'clock positions lateral to a posterior sacral foramen, or at least one of 10 o'clock, 8 o'clock and 6 o'clock positions lateral to a posterior sacral foramen, when the posterior sacral foramen is viewed as a clock face with 12 o’clock in the cranial direction (see page 115 which discloses the desired lesioning patterns as being “anywhere between 1:30 and 5:30 on the face of a clock with such including measurements of 2 and 4 o’clock).
While Cohen displays the insertion being at an angle, Cohen fails to specifically recite that the angle between each of the plurality of probes and the face of the foramina ranges from 45º to 135º. However, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made that the insertion of the each of the plurality of probes in Cohen would result in such an angular orientation in some manner relative the face of one of the foramina.
Specifically, the structure of the sacrum is well-known and understood in the art. Given that the claim requires that each of the plurality of the probes is positioned at “an angle between each of the plurality of probes and the face of one of the foramina”, it is the Examiner's position that it would an obvious, if not inherent, feature of Cohen that at least one of the probes in figure 1 would be inserted within the claimed angular range. The Examiner readily believes that such an angular relation can readily be defined between a line defined by a surface of each of the o to about 135° relative to “the face of one of the foramina”. 
Furthermore, the Examiner is of the position that the selection of a value with in the claimed angular insertion range would have been an obvious consideration to one of ordinary skill in the art in view of the teaching within Cohen. Cohen’s one or more probes necessarily require insertion at some angle relative to a face of one of the foramina with the range set forth in claim 1 representing an obvious range of values to one of ordinary skill in the art to choose for treatment. 
Cohen fails to specifically provide that the delivery of energy is in a bipolar configuration. Ferrante discloses a similar manner of delivery energy to tissue in the sacroiliac joint and specifically provides for delivery in a bipolar fashion (see at least the descriptionin figure 1 on page 139 providing for the bipolar energy delivery). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a bipolar energy delivery as in Ferrante for the energy delivery of Cohen to provide for an alternative, known manner of delivering energy between multiple probes at a target site within the sacroiliac joint. The use of bipolar energy between two or more probes is well known in the art to provide for more focused energy deliver than, for example, monopolar energy delivery between a single probe and a patient return electrode. Such would provide for better focusing of the desired lesion while aiding in the avoidance of non-target tissue in the treatment area.

Regarding claim 5, Cohen discloses inserting at least one of the one or more probes such that at least a portion of the at least one target site is distal to the distal end of the at least one probe (RF probes being inserted into the sacroiliac region). It is noted that any tissue which is proximate the distal end of the probe with the distal end being taken as the majority of the probe internal to the body is considered by the Examiner as target tissue distal the distal end.
Regarding claim 10, Cohen discloses repositioning at least one of each of the plurality of probes to a repositioned site (see page 115, right column which discloses that the RF electrodes are inserted, removed and then reinserted; while not moving laterally, the probed are taken from an initial inserted position, retracted to a removed positioned and again repositioned to an inserted position) and delivering energy from the energy source through the at least one of the one or more probes at the repositioned site (application of energy at the repositioned site after repositioning).
Regarding claim 11, Cohen provides for forming a lesion in at least a portion of the at oC in right column of page 115).
Regarding claims 12 and 13, Cohen fails to specifically recite the adjusting of a treatment parameter wherein adjusting a parameter of the treatment procedure comprises repositioning the one or more probes to alter a distance between the one or more probes and the at least one target site. Ferrante discloses a similar treatment scheme for treating the SI joint. Ferrante discloses the adjusting of a parameter wherein the distance between one or more of the probes is altered and the target tissue is altered so as to create a larger lesion (see right column of page 138 discussing the "leap-frog" methodology. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the leapfrog methodology of Ferrante in combination with the treatment method of Cohen to provide for a combined method which forms a larger strip-like lesion in the sacroiliac region. In providing such a lesion, the method of Ferrante provides a larger treatment area which reduces the chances that a nerve in the target area is missed during the treatment (a concern of Cohen in the right column of page 117) thereby reducing the chance treatment is unsuccessful and reducing the need for repeat treatments.
Claims 7 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen et al ("Lateral Branch Blocks as a Treatment for Sacroiliac Joint Pain: A Pilot Study") in view of Ferrante et al ("Radiofrequency Sacroiliac Joint Denervation for Sacroiliac Syndrome") as applied to claim 1 above and further in view of Panescu et al (US Pat. No. 5,688,267).
Regarding claim 7, Cohen fails to recite that at least one of  each of the plurality of probes is cooled. Panescu discloses an electrosurgical RF probe which is actively cooled in order to increase the volume of the lesion formed proximate the probe (see section A in column 5). 
Regarding claim 15, while the combination with Ferrante above contemplates the adjusting of a parameter as in claim 12, neither Cohen nor Ferrante provide for adjusting a parameter of the treatment procedure comprising modifying an amount of cooling supplied to at least one of each of the plurality of probes. Panescu discloses an electrosurgical RF probe which is actively cooled in order to increase the volume of the lesion formed proximate the probe (see section A in column 5). Panescu further discloses in figure 1D that the cooler the electrode-to-tissue interface is, the greater the percentage increase in the lesion size it. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a cooled RF probe as that of Panescu in place of the RF probes in Cohen. Such a provision would allow for a variably-sized lesion to be formed in response to an altered (increased or decreased) amount of cooling supplied to the probe. In providing an alternation to a cooling parameter, the size of the lesion can thereby be adjusted dependent on the location of adjacent non-target tissue such that only desired tissue is lesioned. In providing the ability to alter the cooling, a larger lesion can be formed thereby reducing the need to repeat treatments and extend treatment time. Additionally, as displayed by Panescu, cooled probes are well known in the art a commonly utilized to reduce the tissue-to-electrode interface temperature which thereby reduces the chance for popping, burning or charring of tissue at the interface.
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen et al ("Lateral Branch Blocks as a Treatment for Sacroiliac Joint Pain: A Pilot Study") in view of Ferrante et al ("Radiofrequency Sacroiliac Joint Denervation for Sacroiliac Syndrome") as applied to claim 1 above and further in view of Kline et al ("Radiofrequency Techniques in Clinical Practice").
Regarding claim 6, Cohen fails disclose that the at least one target site is located at least 1 cm lateral to the face of one of the foramina. Kline discloses an alternative method of lesioning the SI joint in which the wherein when placing the electrode, it is specified that care must be taken to not place the electrodes within the dorsal foramina aperture proper such that lesioning of the sacral nerve roots or branches occur (see page 256, bottom of right column to page 257, left column). In light of the teaching of Kline, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a target location at a distance which ensures that such unintentional lesioning as disclosed in Kline does not occur. In setting the distance to 1cm, one of ordinary skill in light of the given the information in the various prior art references would readily appreciate utilizing such a distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen et al ("Lateral Branch Blocks as a Treatment for Sacroiliac Joint Pain: A Pilot Study") in view of Ferrante et al ("Radiofrequency Sacroiliac Joint Denervation for Sacroiliac Syndrome") as applied to claim 1 above and further in view of Cosman (US Pat. No. 7,077,842 B1).
Regarding claim 14, while the combination with Ferrante above contemplates the adjusting of a parameter as in claim 12, neither Cohen nor Ferrante provide for adjusting of a .
Response to Arguments
Applicant’s arguments, see pages 6-8 of the Remarks filed December 14, 2020 with respect to the rejection of independent claim 1 under 35 U.S.C. 103 as unpatentable over the Cohen reference have been fully considered and are persuasive. Specifically, the Examiner is of the position that Cohen fails to provide that the claimed bipolar configuration for the delivery of energy. Cohen does provide for the delivery of energy, but fails to provide that such is specifically in a bipolar fashion.  Therefore, the prior grounds of rejection have been withdrawn.  
However, upon further consideration, the following new grounds of rejection have been set forth in the action above:
Claims 1, 3-5 and 9-13 are rejected under 35 U.S.C. 103(a) as obvious over Cohen et al ("Lateral Branch Blocks as a Treatment for Sacroiliac Joint Pain: A Pilot Study") in view 
Claims 7 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen et al ("Lateral Branch Blocks as a Treatment for Sacroiliac Joint Pain: A Pilot Study") in view of Ferrante et al ("Radiofrequency Sacroiliac Joint Denervation for Sacroiliac Syndrome") as applied to claim 1 above and further in view of Panescu et al (US Pat. No. 5,688,267).
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen et al ("Lateral Branch Blocks as a Treatment for Sacroiliac Joint Pain: A Pilot Study") in view of Ferrante et al ("Radiofrequency Sacroiliac Joint Denervation for Sacroiliac Syndrome") as applied to claim 1 above and further in view of Kline et al ("Radiofrequency Techniques in Clinical Practice").
Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen et al ("Lateral Branch Blocks as a Treatment for Sacroiliac Joint Pain: A Pilot Study") in view of Ferrante et al ("Radiofrequency Sacroiliac Joint Denervation for Sacroiliac Syndrome") as applied to claim 1 above and further in view of Cosman (US Pat. No. 7,077,842 B1).

For the sake of completeness, the Examiner notes that Cohen has been maintained in the action above as the primary reference against the pending claims. Applicant has argued on page 7 with respect to the Cohen reference and the manner in which the probes are inserted into the body. Applicant alleges on page 7 that Cohen “fails to teach or suggest positioning each of the plurality of probes with respect to a face of one of the foramina such that an angle between each 
The Examiner maintains that it would have been obvious to one of ordinary skill in the art at the time the invention was made that the insertion of the each of the plurality of probes in Cohen would result in such an angular orientation in some manner relative the face of one of the foramina. This is, as has been discussed in prior Office Actions, is in view of the fact that 1) the structure of the sacrum is well-known and understood in the art, and 2) that the claimed angular relation can readily be defined between a line defined by a surface of each of the plurality of probes to some plane/face of a foramina given the variation induced in the orientation of each probe due to the natural variations in the bony structure of the sacrum. The Examiner further maintains that the selection of a value with in the claimed angular insertion range would have been an obvious consideration to one of ordinary skill in the art in view of the teaching within Cohen given again that each of the plurality of probes necessarily require insertion at some angle relative to a face of one of the foramina with the range set forth in claim 1 representing an obvious range of values to one of ordinary skill in the art to choose for treatment. 
As such, it is the Examiner’s position that the application of Cohen against the present claims including against the specific placement set forth in amended claim 1 remains tenable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794